[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER
The court finds after a hearing in damages that the plaintiff suffered damages, as hereinafter noted, as a result of the defendant's negligence:
Economic:  $7,267.49
                         Non-economic:      None ___________ Total:  $7,267.49
          Percentage of Negligence of: Plaintiff:      None
                            Defendant:      100% _________ Total:      100%
Judgment may enter for the plaintiff and against the defendant, Michael Mullin, in the sum of $7,267.49, together with court costs.
Kremski, J.T.R. CT Page 14773